Exhibit 10.29

SILGAN PLASTICS SUPPLEMENTAL

SAVINGS AND PENSION PLAN

CONTRIBUTORY RETIREMENT PLAN

2000 Restatement

 

1



--------------------------------------------------------------------------------

SILGAN PLASTICS SUPPLEMENTAL

SAVINGS AND PENSION PLAN

CONTRIBUTORY RETIREMENT PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1    Establishment and Structure.    The Silgan Plastics Supplemental Savings
and Pension Plan is comprised of two components: the Contributory Retirement
Plan and the Supplemental Pension Plan. Silgan Plastics Corporation hereby
adopts the Contributory Retirement Plan component of the Silgan Plastics
Supplemental Savings and Pension Plan in the form of this instrument, which sets
forth the terms and conditions of the Contributory Retirement Plan. The terms
and conditions of the Supplemental Pension Plan component of the Silgan Plastics
Supplemental Savings and Pension Plan are set forth in a separate instrument.

1.2    Purpose.    This Contributory Retirement Plan is intended to provide
benefits to employees whose participation in the qualified Silgan Plastics
Corporation Compensation Investment Plan (the “CIP Plan”) is limited because of
certain discrimination rules and limitations imposed by the Internal Revenue
Code on qualified plans.

1.3    Type of Plan.    For federal income tax purposes, the Silgan Plastics
Supplemental Savings and Pension Plan, including this Contributory Retirement
Plan component, is intended to be a nonqualified unfunded deferred compensation
plan. For purposes of the Employee Retirement Income Security Act of 1974
(“ERISA”) the Plan is intended to be a plan described in Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA providing benefits to a select group of
management or highly compensated employees.

1.4    Eligible Participants.    This Contributory Retirement Plan provides
benefits to those individuals who are actively employed by Silgan Plastics
Corporation and whose participation in the CIP Plan is limited because the
Employee is a participant in the Silgan Plastics Corporation Management
Incentive Plan.

1.5    Effective Date.    The Contributory Retirement Plan was established in
April, 1995. The original Plan was amended by a First, Second and Third
Amendment. This 2000 Restatement incorporates those changes into a single
working document and makes conforming changes.

 

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1   (a)     Unless otherwise expressly defined by the terms or the context of
this Contributory Retirement Plan, the terms used in this Contributory
Retirement Plan shall have the same meanings as those terms in the CIP Plan.

 

  (b) “Accounting Date” is defined in Section 4.4.

 

  (c) “Benefit Amount” shall mean the amount payable to a Participant pursuant
to this Contributory Retirement Plan, which is the amount credited to the
account of a Participant from time to time in accordance with Article IV.

 

  (d) “Covered Compensation” shall mean Covered Compensation of the Participant
as defined in the CIP Plan, but without regard to the Section 401(a)(17) limit
($170,000 for 2000).

 

  (e) “Eligible Employee” shall mean an Employee actively employed by Silgan
Plastics Corporation whose participation in the CIP Plan is limited because the
Employee is a participant in the Silgan Plastics Corporation Management
Incentive Plan.

 

  (f) “Contributory Retirement Trust” shall mean the Contributory Retirement
Trust, which is a component of the Silgan Plastics Supplemental Savings and
Pension Trust, a Rabbi Trust that is disregarded for purposes of ERISA and is
not treated as a separate taxpayer entity for federal income tax purposes.

 

  (g) “Plan Year” shall mean the calendar year.

ARTICLE III

PARTICIPATION

3.1    Participants.    An Employee who is or was an Eligible Employee shall be
a Participant in this Contributory Retirement Plan for each Plan Year after the
effective date of the Plan during which such Employee became an Eligible
Employee and each subsequent Plan Year.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

RETIREMENT SAVINGS BENEFITS

4.1    Employee Contributions.    Each Participant may elect to contribute to
this Contributory Retirement Plan for a Plan Year through payroll withholding an
amount (expressed in whole percentages of Covered Compensation) up to 20% of
Covered Compensation.

An election made pursuant to this Section must be in writing and in a form
acceptable to the Plan Administrator. The election must be delivered to the Plan
Administrator in writing before the beginning of the payroll period with respect
to which a payroll withholding contribution is made. The Plan Administrator, in
its discretion, may prescribe appropriate election rules and procedures.

4.2    Company Matching Contributions.    The Employer shall make a matching
contribution for each Participant under this Contributory Retirement Plan of an
amount equal to 50% the Participant’s Covered Compensation contributed by the
Participant through payroll withholding in accordance with Section 4.1 at a rate
not in excess of 10%. Participant contributions made in accordance with
Section 4.1 at a rate in excess of 10% of Covered Compensation shall not be
matched by the Employer.

4.3    Transfer of Funds.    The Employer shall transfer the Employee
Contributions made in accordance with Section 4.1 in cash to the Contributory
Retirement Trust as soon as administratively feasible after the amount is
withheld from payroll, but no less frequently than quarterly; and the Employer
shall transfer the Matching Contributions made in accordance with Section 4.2 on
behalf of each Participant in cash to the Contributory Retirement Trust as soon
as administratively feasible, but no less frequently than annually.

4.4    Participant’s Accounts.    A separate “Salary Reduction Account” and a
separate “Matching Account” shall be established and maintained for each
Participant. The Plan Administrator shall record the dollar amount of the salary
reduction Employee Contribution of each Participant for each Plan Year to the
Participant’s Salary Reduction Account; and the amount of Matching Contributions
for each Participant for each Plan Year to the Participant’s Matching Account.

The amount allocated to the Accounts of Participants shall be adjusted no less
frequently than annually by the Plan Administrator to reflect earnings, losses,
distributions, investment transfers and any other transactions attributable to
the investment in the Contributory Retirement Trust of the amounts allocated to
the Accounts of each Participant. The Plan Administrator shall establish such
accounting and recordkeeping rules and procedures as are reasonable in the
circumstances (such as the nature of the Trust investments) as it in its
discretion shall determine; provided that such rules and procedures shall be
applied uniformly to Participants in similar circumstances. A date as of which
the Accounts of Participants are so adjusted is referred to in this Plan as an
“Accounting Date.”

The amount credited to the Accounts of a Participant from time to time as of the
most recent Accounting Date shall constitute the Benefit Amount of the
Participant at such time.

4.5    Vesting.    The amount credited from time to time to the Salary Reduction
Account of a

 

4



--------------------------------------------------------------------------------

Participant shall be fully vested and nonforfeitable. The amount credited from
time to time to the Matching Account of a Participant shall be vested at the
same rate as the Participant’s matching account is vested in the CIP Plan.

Payment to a Participant of the vested portion of his or her Benefit Amount
shall constitute payment in full of the entire benefit or amount due the
Participant under this Contributory Retirement Plan.

ARTICLE V

PAYMENT OF BENEFITS

5.1    Form of Payment.    The normal form of benefit of the Benefit Amount
under this Contributory Retirement Plan shall be a single lump sum payment.

A Participant may elect to receive his or her Benefit Amount in annual
installments not to exceed ten years. The amount of each installment payment
shall be determined under the declining balance accounting method. For example,
a five year installment payout would be paid as follows: 1/5 of the Benefit
Amount in the first year; 1/4 of the remaining Benefit Amount in the second
year; 1/3 of the remaining Benefit Amount in the third year; 1/2 of the
remaining Benefit Amount in the fourth year; and the balance of the remaining
Benefit Amount in the fifth year.

An election to take installment payments shall be made in writing, in a form
prescribed by the Plan Administrator, not later than six months before payment
is to commence in accordance with Section 5.2 of this Contributory Retirement
Plan. Such an election shall be irrevocable.

5.2    Time of Payment.    Payment(s) of the Benefit Amount of a Participant
normally shall commence as soon as administratively feasible after Termination
of Employment of the Participant.

A Participant may elect to defer receipt of a lump sum payment, or to defer
commencement of installment payments, until the first, second, third, fourth or
fifth January after his of her Termination of Employment, or until the
Participant attains sixty-five years of age; provided that, the installment
payment period can never extend more than ten years following Termination of
Employment. For example, the installment payout period of a Participant who
elected to defer the commencement of installment payments for four years could
not exceed six years. Payments due in a particular January shall be made as soon
as administratively feasible in the calendar year that includes that January.

An election to defer the payment of benefits shall be made in writing, in a form
prescribed by the Plan Administrator, not later than six months before payment
would normally commence in accordance with this Section. Such an election shall
be irrevocable.

5.3    Death Benefits.    Each Participant entitled to a Benefit Amount under
this Contributory Retirement Plan shall be entitled to a death benefit equal to
the entire Benefit Amount of the Participant, whether or not vested. Such
benefit shall be payable to the Beneficiary of the Participant in a single lump
sum as soon as administratively feasible after the death of the Participant.

 

5



--------------------------------------------------------------------------------

Each Participant may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of a death benefit and, from time to time, may
change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Plan Administrator and delivered to the Plan Administrator while the Participant
is alive. If there is no designated Beneficiary surviving at the death of a
Participant, payment of any death benefit of the Participant shall be made to
the persons and in the proportions which any death benefit under the CIP Plan is
or would be payable.

ARTICLE VI

LOANS TO PARTICIPANTS

6.1    Availability of Loans.    A Participant may apply in writing to the Plan
Administrator to borrow from Silgan Plastics Corporation funds held in the Trust
Fund and credited to his or her Account. If the application is approved, the
Plan Administrator shall direct the Trustee to make the loan in a lump-sum cash
payment to the Participant. Loans shall be granted in the discretion of the Plan
Administrator in accordance with rules and procedures established by the Plan
Administrator.

6.2    Amount of Loan.    A loan made in accordance with this Article may not
exceed the limit established by the Plan Administrator. For example, the Plan
Administrator may limit the amount of loans so that loan repayments in level
periodic amounts through payroll withholding do not exceed a designated
percentage of take home pay.

The minimum amount of any loan shall be $1,000.

6.3    Administrative Expenses.    The Participant may be charged an
administrative fee to cover the cost of processing the loan application.

6.4    Note and Interest Rate.    Each loan shall be evidenced by a promissory
note executed by the Participant and delivered to the Plan Administrator. Each
loan shall bear a reasonable rate of interest as determined by the Plan
Administrator. The Plan Administrator’s determination of the interest rate shall
be based on empirical evidence of interest rates charged on similar loans by
commercial lending institutions.

6.5    Repayment.    Repayment shall normally be accomplished through regular
payroll deductions. Participants shall execute all necessary documents to
effectuate such withholding and may not rescind such withholding as long as
there is an outstanding loan balance.

In the event that a Participant with an outstanding loan is placed on layoff or
is on authorized leave of absence for any reason, or is absent from work due to
any disability, the Participant shall be required to make monthly installment
payments equal to the normal monthly installment payments that would have been
made through payroll withholdings.

6.6    Default on Loan.    If a Participant fails to make any repayment during a
plan quarter or

 

6



--------------------------------------------------------------------------------

if a Participant has not repaid a loan in full at the time of the Participant’s
Termination of Employment, the Participant’s loan shall be in default. Upon
default, the Plan Administrator shall take whatever collection steps are
reasonable under the circumstances and may establish collection procedures in
writing. Default on a loan shall in no event accelerate the time of payment of
benefits due a Participant under this Plan.

6.7    Treatment of Notes.    The benefit under the Plan of a Participant with
an outstanding loan shall consist of the amount credited to the Accounts of the
Participant net of the outstanding balance, including principal and interest,
due on the note; plus the outstanding balance due on the note.

ARTICLE VII

SOURCES OF PAYMENTS

Benefits payable under this Contributory Retirement Plan shall be paid by the
Employer out of its general assets (except as provided below with respect to the
Contributory Retirement Trust). Obligations to pay benefits due Participants
under this Contributory Retirement Plan shall be the primary obligation of the
Employer. A Participant shall not have any rights with respect to payment of
benefits from the Employer under this Contributory Retirement Plan other than
the unsecured right to receive payments from the Employer. The Benefit Amount,
as described in Section 4.4, defines the amount payable by the Employer to a
Participant under this Contributory Retirement Plan.

Except for the obligation to contribute amounts to the Contributory Retirement
Trust, an Employer shall not be obligated to set aside, earmark or escrow any
funds or other assets to satisfy its obligation under this Contributory
Retirement Plan. Any benefit payable in accordance with the terms of this
Contributory Retirement Plan shall not be represented by a note or any evidence
of indebtedness other than the promises contained in this Contributory
Retirement Plan and the right to receive payments from the Contributory
Retirement Trust.

The Contributory Retirement Trust, and any other trust established by an
Employer to assist the Employer in meeting its obligations under this Plan,
shall conform in substance to the terms of the model trust described in Revenue
Procedure 92-64 with respect to the claim of Participants to assets of the
Employer and such trust. Payment from the Contributory Retirement Trust of
amounts due under the terms of this Contributory Retirement Plan shall satisfy
the obligation of the Employer to make such payment out of its general assets.
In no event shall any Participant be entitled to receive payment of an amount
from the general assets of an Employer that the Participant received from the
Contributory Retirement Trust.

ARTICLE VIII

PLAN ADMINISTRATOR

8.1    Plan Administrator.    This Contributory Retirement Plan shall be
administered by a person or committee appointed by Silgan Plastics Corporation
as Plan Administrator. The Plan

 

7



--------------------------------------------------------------------------------

Administrator so appointed shall have all of the authority, rights and duties to
administer this Contributory Retirement Plan as is assigned to the Plan
Administrator of the CIP Plan. The Plan Administrator may adopt such rules as it
may deem necessary, desirable and appropriate to administer this Contributory
Retirement Plan. Except as provided in the Contributory Retirement Trust in the
event of a Change in Control, the decisions of the Plan Administrator, including
but not limited to interpretations and determinations of amounts due under this
Contributory Retirement Plan, shall be final and binding on all parties.

8.2    Standard of Conduct.    The Plan Administrator shall perform its duties
as the Plan Administrator and in its sole discretion shall determine what is
appropriate in light of the reason and purpose for which this Contributory
Retirement Plan is established and maintained. Except as provided in the
Contributory Retirement Trust in the event of a Change in Control, the
interpretation of all plan provisions and the determination of whether a
Participant or Beneficiary is entitled to any benefit pursuant to the terms of
this Contributory Retirement Plan, shall be exercised by the Plan Administrator.

ARTICLE IX

NONALIENATION OF BENEFITS

Except as may be required by the federal income tax withholding provisions of
the Code or by the laws of any State, the interests of Participants and their
Beneficiaries under this Contributory Retirement Plan are not subject to the
claims of their creditors and may not be voluntarily or involuntarily sold,
transferred, alienated, assigned, pledged, anticipated, or encumbered. Any
attempt by a Participant or his Beneficiary to sell, transfer, alienate, assign,
pledge, anticipate, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. The Employer may cancel and refuse to
pay any portion of a benefit which is sold, transferred, alienated, assigned,
pledged, anticipated or encumbered.

ARTICLE X

AMENDMENT AND TERMINATION

Silgan Plastics Corporation reserves the right to amend, alter or discontinue
this Contributory Retirement Plan at any time; provided that, no such amendment
may reduce the entitlement of a Participant to payment of the Benefit Amount of
the Participant determined as of the time of such amendment. Such action may be
taken by the Board of Directors of Silgan Plastics Corporation, the Vice
President, Administration and Human Resources, or any other officer of Silgan
Plastics Corporation who has been duly authorized by its Board of Directors to
perform acts of such kind.

ARTICLE XI

GENERAL PROVISIONS

11.1    Plan Not a Contract of Employment.    This Contributory Retirement Plan
does not

 

8



--------------------------------------------------------------------------------

constitute a contract of employment, and participation in this Contributory
Retirement Plan will not give any Participant the right to be retained in the
employment of any of the Employer. The right of a Participant to payment of a
Benefit Amount pursuant to this Contributory Retirement Plan is intended as a
supplemental component of the overall employment agreement between the Employer
and the Participant.

11.2    Successors.    The provisions of this Contributory Retirement Plan shall
be binding upon the Employer and its successors and assigns and upon every
Participant and his heirs, beneficiaries, estates and legal representatives.

11.3    Official Actions.    Any action required to be taken by the Board of
Directors of Silgan Plastics Corporation pursuant to this Contributory
Retirement Plan may be performed by any person or persons, including a
committee, to which the Board of Directors of Silgan Plastics Corporation
delegates the authority to take actions of that kind. Whenever under the terms
of this Contributory Retirement Plan an entity corporation is permitted or
required to take some action. Such action may be taken by an officer of the
corporation who has been duly authorized by the Board of Directors of such
corporation to take actions of that kind.

11.4    Controlling State Law.    To the extent not superseded by the laws of
the United States, the laws of the State of Missouri shall be controlling in all
matters relating to this Contributory Retirement Plan.

11.5    Severability.    In case any provision of this Contributory Retirement
Plan shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of this Contributory
Retirement Plan, and this Contributory Retirement Plan shall be construed and
enforced as if such illegal and invalid provisions had never been set forth.

The rest of this page left blank intentionally

 

9



--------------------------------------------------------------------------------

11.6    Withholding.    The Employer shall withhold from amounts due under this
Contributory Retirement Plan, the amount necessary to enable the Employer to
remit to the appropriate government entity or entities on behalf of the
Participant as may be required by the federal income tax withholding provisions
of the Code, by an applicable state’s income tax, or by an applicable city,
county or municipality’s earnings or income tax act. The Employer shall withhold
from the payroll of, or collect from, a Participant the amount necessary to
remit on behalf of the Participant any FICA taxes which may be required with
respect to amounts accrued by a Participant hereunder, as determined by the
Employer.

IN WITNESS WHEREOF, the undersigned hereby certifies that Silgan Plastics
Corporation has adopted this Restatement.

 

SILGAN PLASTICS CORPORATION

By:  

/s/ Howard H. Cole

  Vice President, Human Resources and Administration Date:   12/17/2001

 

10